Opinion by
Mr. Justice McIver,
The question in this case wa.s as to the meaning of so much of the opinion of this court at the former hearing (27 S. C., 493) as held that defendants should not “be charged with the uncollected balances upon the notes of Byrd and Richards.” The plaintiffs ■contended that the court meant to hold the defendants responsible on those notes to the extent of their commissions. But the Circuit Judge (Hudson) construed the opinion to mean “that these notes must be entirely eliminated from the statement of accounts as made up by the special referee.” On appeal, this construction of the former opinion was approved and held to be correct.